Citation Nr: 0723424	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION


The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  There is no current diagnosis of flat feet nor is there 
competent evidence establishing that claimed flat feet is 
etiologically related to service.  

2.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Flat feet were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in April and June 2005 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

With regard to the evaluation of PTSD issue, the VCAA letters 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date should the 
claimant's claim for service connection for PTSD be granted.  
In a July 2005 rating decision, the RO granted service 
connection for PTSD and the issue on appeal concerns the 
claim of entitlement to a higher evaluation for this now 
service-connected disability.  Even though the VCAA letters 
did not include adequate notice of what was needed to 
establish a disability rating and effective date, the Board 
finds no prejudice to the claimant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In this regard, the Board 
observes that the VCAA notice was properly tailored to the 
application for the original request for service-connected 
benefits.  As stated above, the RO awarded service connection 
for PTSD and assigned an initial 30 percent disability rating 
effective April 2005 (date of claim).  Therefore, the VCAA 
letters served their purposes in that they provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a September 2005 
statement of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in June and 
November 2005.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The PTSD 
examination reports are thorough and supported by the record.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection and a 
higher rating, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran is a combat veteran.  
However, he does not assert that claimed disability, flat 
feet, was incurred in combat.  Rather, he maintains that he 
developed flat feet from carrying 75 pounds per day on heavy 
marches.  He does not contend that he incurred flat feet 
during combat action with the enemy.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

The Board notes that the veteran's separation examination is 
illegible.  The Board notes that even when service medical 
records are unavailable, the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the United States Court of Appeals for Veterans 
Claims (Court) declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Further, the veteran was separated from service in September 
1970.  There is a VA examination report dated in November 
1970 which included an evaluation of the feet.  Thus, the 
veteran's medical state in that regard is of record in very 
close proximity to service.  In addition, the veteran himself 
states that he was not seen for flat feet during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of flat feet.  As noted, 
the separation examination is illegible.  However, 
immediately after the veteran was separated from service, he 
filed a claim for VA benefits.  He indicated that he was 
seeking service connection for a gunshot wound to the arm.  
He made no mention of having any foot abnormality.  In 
November 1970, he was afforded a VA examination.  The 
veteran's feet were evaluated.  The examiner stated that 
there were no abnormalities.  

In April 2005, correspondence was received from the veteran 
in which he claimed that he had flat feet due to carrying 
heavy equipment during service.  Thereafter, numerous private 
records were received which did not reflect that he had flat 
feet or any other foot abnormality.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301, 2007 
(U.S. Vet. App. July 3, 2007), the Federal Circuit Court 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.

In this case, the veteran is competent to describe that he 
has problems with his feet.  However, he is not competent to 
diagnose flat feet or pes planus as this is not a simple 
diagnosis.  There is no supporting evidence establishing that 
the veteran is reporting a contemporaneous medical diagnosis.  
As noted, the evidence of record shows treatment and 
diagnosis for other medical issues.  The veteran's lay 
testimony describing symptoms has not been supported by a 
later diagnosis by a medical professional.  There is no 
diagnosed disability.  Thus, the veteran's lay assertions are 
not competent or sufficient.  

The veteran was notified in April 2005 and in the statement 
of the case that his claim of service connection required 
medical evidence of a physical disability as well as medical 
evidence of a relationship between this disability and 
service.  The veteran did not thereafter submit any medical 
evidence that he has flat feet or that claimed flat feet are 
etiologically attributable to service.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  

In this case, there is no competent evidence of a currently 
diagnosed disability, claimed as flat feet, which is 
etiologically related to service.  Accordingly, service 
connection is denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.
Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted. 

In correspondence received in April 2005, the veteran claimed 
that he had PTSD.  In  July 2005 rating decision, service 
connection for PTSD was granted and a 30 percent rating was 
assigned effective April 2005.  The veteran maintains that a 
higher rating is warranted.  He asserts that he has 
significant memory impairment, flattened affect, stereotyped 
speech, disturbances of motivation and mood, and difficulty 
in establishing and maintaining social relationships.  

In June 2005, the veteran was afforded a VA PTSD examination.  
It was noted that the veteran was currently receiving 
pastoral counseling at his church.  He had not been 
hospitalized or participated in a PTSD group.  The veteran 
reported that he had recurrent and intrusive distressing 
recollections of being shot in the arm during service.  He 
made efforts to avoid thoughts, feelings, or conversation 
about the trauma as well as activities, places, and persons 
associated with the trauma.  He had markedly diminished 
interest or participation in significant activities and had 
feelings of detachment and estrangement.  He also reported 
difficulty in falling or staying asleep as well as 
hypervigilance and startle reactions.  The veteran related 
that he was divorced and dating.  He argued with both his ex-
wife and current girlfriend.  He was not close to his grown 
daughter.  The veteran related that he was a member of the 
Eagles Club and participated in activities, although he did 
not have any really close friends.  He had little interest in 
hobbies, activities, or leisure pursuits.  He did indicate 
that he volunteered at a Christian coffee house where he 
would attend a bible study, socialize, and play games.  

Mental status examination revealed that the veteran appeared 
clean, neatly groomed, and appropriately dressed.  
Psychomotor activity and speech were unremarkable.  The 
veteran was cooperative, friendly, and attentive.  His affect 
was normal.  His mood was anxious.  He was not able to do 
serial 7's; he had 2 errors.  He was able to spell a word 
forward and backward.  The veteran was oriented to person, 
time, and place.  His thought process and thought content 
were unremarkable.  There were no delusions or 
hallucinations.  Judgment was intact.  Intelligence was 
average.  The veteran was partially able to understand that 
he had a problem; thus there was partial insight.  The 
veteran had a mild sleep impairment.  He related that he 
could sleep 6 hours.  The veteran did not have inappropriate 
behavior.  He was able to interpret proverbs appropriately.  
The veteran did not have obsessive or ritualistic behavior.  
The veteran did not have panic attacks.  The veteran 
exhibited good impulse control and there were no episodes of 
violence.  There was no suicidal thoughts ideation, plans, or 
intent.  There were no homicidal thoughts.  The veteran was 
able to maintain minimal personal hygiene.  The veteran had a 
problems with activities of daily living as he had slight 
problems with household chores.  His recent and remote memory 
was intact.  Psychiatric testing was performed.  The scores 
were consistent with mild PTSD.  The diagnosis was mild PTSD.  
The global assessment of functioning (GAF) was 61.  The 
veteran was competent to manage his own affairs.  It was 
noted that the veteran was currently employed full-time had 
had been employed 10-20 years.  He had not lost time from his 
employment.  The veteran reported that his job reviews had 
been good and that there were no problems with coworkers or 
supervisors.  It was noted that the veteran had decreased 
efficiency, reliability in his ability to perform 
occupational tasks during periods of stress and that such 
limitations were mild or transient.  The veteran occasionally 
had moderate impairment in work, family, and other 
relationships.  

In November 2005, the veteran was afforded another VA 
examination.  At that time, the veteran indicated that he was 
single and was not dating.  He expressed dissatisfaction with 
the Eagles Club.  The veteran related that he felt forgetful.  
He indicated that he had been nervous and was startled by a 
bird clock that he had at home.  

On mental status examination, the veteran appeared 
disheveled.  However, it was noted that the veteran worked at 
a meat packing plant and it was at least as likely as not 
that this was the reason that his clothing was disheveled.  
Psychomotor activity was unremarkable.  Speech was 
spontaneous.  The veteran was friendly, relaxed, and 
attentive.  His affect was restricted.  His mood was anxious.  
He was able to do serial 7's and completed the exercise 
without error.  He was able to spell a word forward and 
backward.  The veteran was oriented to person, time, and 
place.  His thought process was logical and coherent.  His 
thought content was unremarkable.  There were no delusions or 
hallucinations.  Judgment was intact as the veteran 
understood the outcome of behavior.  Intelligence was 
average.  The veteran was understood that he had a problem.  
The veteran had a mild sleep impairment, but it did not 
interfere with daily activities.  The veteran did not have 
inappropriate behavior.  He was able to interpret proverbs 
appropriately.  The veteran did not have obsessive or 
ritualistic behavior.  The veteran did not have panic 
attacks.  The veteran exhibited good impulse control and 
there were no episodes of violence.  There was no suicidal 
thoughts ideation, plans, or intent.  There were no homicidal 
thoughts.  The veteran was able to maintain minimal personal 
hygiene.  The veteran had a problem with activities of daily 
living as he had moderate problems with household chores, 
grooming, and recreational activities.  His remote memory was 
normal, his immediate memory was normal, and his recent 
memory was mildly impaired.  The diagnosis was mild PTSD.  
The GAF was noted to be the same as on the prior examination.  
The veteran was competent to manage his own affairs.  It was 
noted that the veteran was currently employed full-time had 
had been employed 10-20 years.  He had not lost time from his 
employment, but had taken 2 weeks of vacation.  The veteran 
reported that he had been in trouble for being late to work 
and received a verbal warning for "missing a beef."  There 
had been no formal warning.  The veteran related that 
sometimes he felt disoriented and needed others to explain 
verbal instruction more at work or in public.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran does not meet the criteria for a 50 percent 
rating.  A 50 percent rating is not warranted because the 
veteran's PTSD was not productive of occupational and social 
impairment with reduced reliability and productivity.

The veteran has had restricted, but not flattened affect.  
Although the veteran asserted that he has stereotyped speech, 
on examination, his speech is normal and spontaneous.  It is 
not circumstantial, circumlocutory, or stereotyped.  The 
veteran does not have panic attacks at all.  The veteran has 
reported difficulty in understanding complex commands and has 
reported feeling disoriented at times.  His remote memory and 
immediate memory were normal.  However, his recent memory was 
mildly impaired.  His judgment is not impaired.  His abstract 
thinking is not impaired.  Although the veteran is anxious, 
indicative of some disturbances of motivation and mood, it is 
not to the extent that he is unable to function 
independently, appropriately and effectively.  The Board 
notes that mild memory loss and anxiety are both contemplated 
within the 30 percent rating.  

Although he has some social and industrial impairment, the 
veteran does not have difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran has been employed on a full-time basis at the same 
job for decades.  He has had overall good performance at his 
job other than being reprimanded for being late and one 
verbal warning with regard to his apparent job duties.  
However, there were no formal warnings, time lost from work, 
or other issues.  The veteran has described feeling detached 
and not having close friends, however, he has dated on and 
off and engages in some social activities at a coffee house 
where he attends bible readings and participates in the 
social activities.  

The 30 percent rating criteria contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily).  The 
veteran has these issues.  He has some occupational and 
social impairment, as previously noted.  His problems at work 
show that he has at most, intermittent periods of inability 
to perform occupational tasks; however, overall, he generally 
functions satisfactorily as demonstrated by his positive 
reviews and stable work history.  Thus, the veteran's PTSD 
more nearly approximates the 30 percent criteria, but not the 
criteria for a higher rating.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  


ORDER

Service connection for flat feet is denied.  

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


